IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39241

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 548
                                                 )
       Plaintiff-Respondent,                     )      Filed: July 3, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BRANDON WAYNE LONG,                              )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years for burglary, and concurrent unified sentence of five
       years with a minimum period of confinement of two and one-half years for
       attempted burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Brandon Wayne Long entered an Alford 1 plea to one count of burglary, Idaho Code § 18-
1401, and one count of attempted burglary, Idaho Code §§ 13-1401, 18-306. The district court
sentenced Long to a unified term of ten years, with a minimum period of confinement of two
years for burglary, and a concurrent unified sentence of five years with a minimum period of
confinement of two and one-half years for attempted burglary. Long appeals asserting that the
district court abused its discretion by imposing excessive sentences.

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Long’s judgment of conviction and sentences are affirmed.




                                                   2